EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Noam Camiel on 05/05/2021.
The application has been amended as follows: 

Amendments to the Specification
 [0089] Based on the current displayed image on the display secure device 104 can tell which system outputs the display and whether that display is appropriate to the system the display is coming from This identification phase may allow filtering of display content and for setting a system to a known state as a result of unwanted behavior.

 [00110] Virtual frame buffer flows into the secure world into the framebuffer driver, where system B may examine the display data by filtering it and detecting certain behavior[[,]] [[.]]according to certain criteria or machine learning, AI, and so forth. Similarly virtual user input from system A goes into system B into user input driver 210. This way secure user input and secure user display does not pass through system A, while system A may be monitored, both by display output and user input to its running applications. 

Amendments to the claims
1. (Currently amended) A system for separating a plurality of computing devices that operate together comprising: 
a. two or more computing devices[[,]]; 
output of said two or more computing devices to a single display[,]]; and  
c. a display communication function for communicating one-way display output of at least one computing device of said two or more computing devices to at least one other computing device of said two or more computing devices, whereby said two or more computing devices belong to one same entity and work together by data on [[the]] one same display device, and at least part of display output of said at least one computing device is sent to said at least other computing device for displaying on the display device.

2. (Currently amended) The system of claim 1 further comprising a monitoring unit for monitoring said at least part of display output of said at least one computing device 

3. (Currently amended) The system of claim 2 further comprising a modifying unit for modifying said at least part of display output of said at least one computing device when said criteria is found by said monitoring unit, 

4. (Currently amended) The system of claim 3 further comprising a reset unit for returning said at least one computing device to a known state when said monitoring unit identifies a requirement to reset said at least one computing device according to said criteria.

5. (Currently amended) The system of claim 1 further comprising secure networking means to securely communicate over [[the]]a network [[for]]by said at least one other computing device.

6. (Currently amended) The system of claim 5 wherein a VDI client uses said secure networking means to communicate over the network and receive data for displaying on said device.

uses said secure networking means to communicate over the network and receive data for displaying on said device.

8. (Currently amended) A system for protecting a user display from displaying unwanted data comprising: 
a. two or more computing devices[[,]]; 
b. a display device;
[[b.]]c. a display combining function for combining at least part of display output of said two or more computing devices to a single display[[,]];
d. a display communication function for communicating one-way display output of at least one computing device of said two or more computing devices to at least one other computing device of said two or more computing devices, whereby said two or more computing devices belong to one same entity and work together by displaying data on one same display device, and at least part of display output of said at least one computing device is sent to said at least other computing device for displaying on the display device; and 
[[c.]]e. a monitoring unit for monitoring said at least part of display output of said at least one computing device . 


9. (Currently amended) The system of claim 8 further comprising a modifying unit for modifying said at least part of display output of said at least one computing device when said display criteria is found by said monitoring unit, whereby unwanted display output according to said criteria is modified to prevent displaying unwanted data to the user.

at least one computing device to a known state when said monitoring unit identifies a requirement to reset said at least one computing device according to said criteria.

11. (Currently amended) The system of claim 8 further comprising secure networking means to securely communicate over [[the]]a network [[for]]by said at least one other computing device.

12. (Currently amended) The system of claim 11 wherein a VDI client uses said secure networking means to communicate over the network and receive data for displaying on said device.

13. (Currently amended) The system of claim 11 wherein a secure web browser uses said secure networking means to communicate over the network and receive data for displaying on said device.

14. (Currently amended) A system for protecting a user display from displaying unwanted data comprising: 
a. a computing device comprising two or more separate systems; 
b. a display combining function for combining at least part of display output of said two or more separate systems to a single display;
c. a display communication function for communicating one-way display output of at least one system of said two or more separate systems to at least one other system of said two or more separate systems, whereby said two or more separate systems work together by displaying data on one same display device, and at least part of display output of said at least one system is sent to said at least other system for displaying on the display device;
[[b.]]d. a monitoring unit for monitoring said at least part of display output of said at least one system according to criteria for [[said]] display[[,]]; and 
[[c.]]e. a modifying unit for modifying said at least part of output of said at least one system output according to said criteria is modified to prevent displaying unwanted data to [[the]] one or more users.

15. (Currently amended) The system of 14 wherein said 

16. (Currently amended) The system of 14 wherein said 

17. (Currently amended) The system of 14 wherein said 

18. (Original) The system of 14 wherein said 

19. (Cancelled)

20. (Cancelled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach - a display combining function for combining at least part of display output of said two or more computing devices/separate systems to a single display; and a display communication function for communicating one-way display output of at least one computing device/system of said two or more computing devices/systems to at least one other computing device/system of said two or more computing devices/systems, whereby said two or more computing devices belong to one same entity and work together by displaying data on one same display device, and at least part of display output of said at least one computing device/system is sent to said at . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802.  The examiner can normally be reached on Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MINH DINH/Primary Examiner, Art Unit 2432